





EXHIBIT 10.54


EXECUTION VERSION




WAIVER, CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This Waiver, Consent and First Amendment to Amended and Restated Credit
Agreement (this “Amendment”) is made as of this 3rd day of May, 2019, by and
among:
SEARS AUTHORIZED HOMETOWN STORES, LLC, a Delaware limited liability company, for
itself and as agent (in such capacity, the “Lead Borrower”) for the other
Borrowers party hereto;
the BORROWERS party hereto;
the GUARANTORS party hereto;
the LENDERS party hereto; and
BANK OF AMERICA, N.A., as Agent, Swing Line Lender and L/C Issuer;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


W I T N E S S E T H:
WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement, dated as of November 1, 2016 (as amended, amended and restated,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”), by and among (i) the Borrowers, (ii) the Guarantors, (iii) the
Lenders party thereto (the “Lenders”), and (iv) Bank of America, N.A., as Agent,
Swing Line Lender and L/C Issuer;
WHEREAS, the Lead Borrower has requested that the Agent and the Required Lenders
waive through October 31, 2019 the application of the requirement of Section
6.01(a) of the Credit Agreement that requires the Parent and its Subsidiaries to
obtain a report and unqualified opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Agent, which
report and opinion shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (the “Audit Covenant”), and the Agent and the Required Lenders are
willing to waive the application of the Audit Covenant through October 31, 2019
in the manner, and on the terms and conditions, provided for herein; and
WHEREAS, the parties hereto have agreed to amend certain provisions of the
Credit Agreement as set forth herein.
NOW, THEREFORE, it is hereby agreed as follows:
1.
Definitions. All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.



2.
Amendment to Article I of Credit Agreement. The provisions of Section 1.01 of
the Credit Agreement are hereby amended as follows:






--------------------------------------------------------------------------------







EXHIBIT 10.54


(a)
The definition of “Change of Control” is hereby amended by (i) replacing the “.”
at the end of clause (d) thereof with “; and”, and (ii) adding the following new
clause (e) at the end thereof:

“(e)    the Permitted Holders (acting alone or with Persons Acting in Concert)
beneficially own, directly or indirectly, collectively (x) more than 75.0% of
the Equity Interests of the Parent or (y) except as a result of their ownership
of Parent, any Equity Interest of any other Loan Party.”
(b)
The definition of “Extended Maturity Date” is hereby amended and restated in its
entirety as follows:

““Extended Maturity Date” means the earlier to occur of (a) February 29, 2020,
(b) the date that is six (6) months prior to the expiration of the Separation
Agreements (other than the Separation Agreement described in clause (g) of the
definition of such term), unless such Separation Agreements have been extended
to a date later than that set forth in clause (a) above or terminated on a basis
reasonably satisfactory to the Agent, and (c) the occurrence of any Change of
Control described in clause (e) of the definition thereof.”
(c)
The definition of “Permitted Indebtedness” is hereby amended by deleting clause
(k) thereof in its entirety and by substituting the following in its stead:

“(k)    the GB Term Loan;”
(d)
The following new definitions are hereby added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

““First Amendment Effective Date” means May 3, 2019.”
““GB Term Loan” means that certain $40,000,000 term loan incurred by the
Borrowers pursuant to the GB Term Loan Credit Agreement.”
““GB Term Loan Credit Agreement” means that certain Term Loan Credit Agreement
dated as of February 16, 2018 by and among the Loan Parties, the lenders party
thereto, and Gordon Brothers Finance Company, as agent.”
““Persons Acting in Concert” means any persons who actively co-operate or agree
so to co-operate through a partnership, joint venture or pursuant to an
agreement or understanding (whether formal or informal), including, without
limitation, with a view to obtaining or consolidating control of the Parent, any
Loan Party or any of their direct or indirect holding companies.”
(e)
The provisions of Section 6.12 of the Credit Agreement are hereby amended by
adding the following new clause (h) at the end thereof:



“(h)    Notwithstanding the foregoing provisions of this Section 6.12 or any
other provision in this Agreement, except during such periods from time to time
as there are no Loans outstanding, the Loan Parties shall ACH or wire transfer
to the Collection Account at the end of each Business Day (for application to
the Obligations in the order set forth in Section 2.05(e)) all cash and cash
equivalents in excess of $2,000,000 in the aggregate (for all such accounts)
held in all DDAs, operating or disbursement accounts of the Loan Parties as of





--------------------------------------------------------------------------------







EXHIBIT 10.54


the end of such Business Day (for the avoidance of doubt, funds may be withdrawn
or disbursed from the Collection Account to the extent no Cash Dominion Event
exists and the Borrowers are otherwise in compliance with the foregoing
limitations).”
3.
Limited Waiver. As of the date of this Amendment, subject to the terms and
conditions of this Amendment, including, without limitation clauses (a) through
(c) below, the Agent and the Required Lenders hereby agree to waive the
application of the Audit Covenant through the earlier of (i) October 31, 2019
and (ii) the date that any other Event of Default shall have occurred and be
continuing; provided, that commencing on August 1, 2019, this limited waiver
shall be subject to the following conditions:



(a)
The Loan Parties shall deliver to the Agent a Borrowing Base Certificate on
Friday of each week (or, if Friday is not a Business Day, on the next succeeding
Business Day), as of the close of business on the immediately preceding Saturday
(it being understood that any weekly Borrowing Base Certificate shall include
the results of rolled forward information regarding Eligible Inventory and other
items, as applicable);



(b)
The parties hereto hereby acknowledge and agree that, as of August 1, 2019, a
Cash Dominion Event shall be deemed to have occurred and be continuing for all
purposes under the Loan Documents; and



(c)
The Loan Parties shall deliver to the Agent a Cash Flow Forecast (as defined
below) on Friday of each week (or, if Friday is not a Business Day, on the next
succeeding Business Day). As used herein, the term “Cash Flow Forecast” shall
mean the thirteen week cash flow forecast of the Loan Parties through the
Extended Maturity Date, and prepared by the Loan Parties in consultation with
AlixPartners LLP, and such forecast shall be approved in writing by, and shall
be in form and substance reasonably satisfactory to, the Agent and the Required
Lenders in their Permitted Discretion, which cash flow forecast shall depict, on
a weekly basis, cash revenues, receipts, expenses and disbursements of the Loan
Parties and their Subsidiaries.



The limited waiver set forth herein is effective solely for the purposes set
forth herein and shall be limited precisely as written. Except as expressly
provided herein, this limited waiver shall not be deemed to (i) be a consent to
any amendment, waiver or modification of any other term or condition of the
Credit Agreement or any other Loan Document, (ii) operate as a waiver or
otherwise prejudice any right, power or remedy that the Agent or Lenders may now
have or may have in the future under or in connection with the Credit Agreement
or any other Loan Document, except as specifically set forth herein, or (iii)
create a course of dealing or to otherwise obligate in any respect any Lender or
the Agent to execute any consent or grant any amendments or waiver under the
same or similar or other circumstances in the future. This limited waiver shall
be construed in connection with and as part of the Credit Agreement.
4.
Limited Consent Regarding Certain Acquisition. The Agent and the Lenders hereby
(x) consent to the Loan Parties negotiating and entering into an agreement and
plan of merger or other acquisition agreement for all of the Equity Interests of
Parent, in each case, with the Permitted Holders and with any Persons Acting in
Concert (any such agreement, the “Proposed Acquisition Agreement”






--------------------------------------------------------------------------------







EXHIBIT 10.54


and any such related acquisition, the “Proposed Acquisition”) that, if
consummated in accordance with its terms, would constitute a Change of Control
under clause (e) of the definition of “Change of Control” and (y) agree that
notwithstanding anything to the contrary in the Credit Agreement or in any other
Loan Document, the negotiation, execution and delivery of any such Proposed
Acquisition Agreement in accordance with the terms of this Amendment shall not
in and of itself be deemed to result in the occurrence of a “Default” or “Event
of Default” under the Credit Agreement or any of the other Loan Documents or
otherwise constitute a breach of any representation, covenant, condition or
provision of the Credit Agreement or any of the other Loan Documents (including,
for the avoidance of doubt, under or pursuant to Section 7.08, Section 7.09 or
Section 7.10 of the Credit Agreement); provided that (i) the Proposed
Acquisition shall be conducted in compliance with all applicable Laws, (ii) at
the Agent’s request from time to time, the Loan Parties shall promptly furnish
the Agent with current drafts of the acquisition documents in connection with
the Proposed Acquisition (and final copies thereof as and when executed), and
(iii) the Proposed Acquisition Agreement shall contain a condition precedent to
the closing of the Proposed Acquisition requiring payment in full in cash of the
Obligations, the termination or Cash Collateralization of all Letters of Credit
and the termination of all Commitments of the Lenders under the Credit Agreement
(which condition precedent shall not be modified, waived or otherwise amended
without the prior written consent of the Agent). The Credit Agreement and the
other Loan Documents shall be deemed amended by this Amendment solely to the
extent necessary to give effect to the foregoing limited consent. For the
avoidance of any doubt, except to the extent that (x) all Obligations are paid
in full in cash, (y) all Letters of Credit are terminated or Cash Collateralized
and (z) all Commitments of the Lenders under the Credit Agreement are terminated
in connection with the consummation of any Proposed Acquisition, a Change of
Control shall be deemed to have occurred for all purposes of the Credit
Agreement in the event that the Permitted Holders (or any Person Acting in
Concert) beneficially own, directly or indirectly, collectively (x) more than
75.0% of the Equity Interests of the Parent or (y) except as a result of their
ownership of Parent, any Equity Interest of any other Loan Party.


The limited consent set forth herein is effective solely for the purposes set
forth herein and shall be limited precisely as written. Except as expressly
provided herein, this limited consent shall not be deemed to (i) be a consent to
any amendment, waiver or modification of any other term or condition of the
Credit Agreement or any other Loan Document, (ii) operate as a waiver or
otherwise prejudice any right, power or remedy that the Agent or Lenders may now
have or may have in the future under or in connection with the Credit Agreement
or any other Loan Document, except as specifically set forth herein, or (iii) to
create a course of dealing or to otherwise obligate in any respect any Lender or
the Agent to execute any similar or other consent or grant any amendments or
waiver under the same or similar or other circumstances in the future. This
limited consent shall be construed in connection with and as part of the Credit
Agreement.
5.
Amendment to the GB Term Loan Credit Agreement. Contemporaneously herewith, the
Loan Parties shall enter into a waiver, consent and amendment to the GB Term
Loan Credit Agreement, substantially in the form of Exhibit A hereto (the “Term
Loan Amendment”). Each Loan Party hereby acknowledges and agrees that any
default under the Term Loan Amendment shall constitute an immediate Event of
Default under the Credit Agreement for which there shall be no grace or cure
period.






--------------------------------------------------------------------------------







EXHIBIT 10.54




6.
Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. The Loan Parties hereby ratify, confirm, and
reaffirm that all representations and warranties of the Loan Parties contained
in the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of the date hereof, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date, and (ii) in the case of any representation and warranty qualified
by materiality, in which case they are true and correct in all respects. The
Guarantors hereby acknowledge, confirm and agree that the Guaranteed Obligations
of the Guarantors under, and as defined in, the Guaranty and Security Agreement
include, without limitation, all Obligations of the Borrowers at any time and
from time to time outstanding under the Credit Agreement and the other Loan
Documents, as such Obligations have been amended pursuant to this Amendment. The
Loan Parties hereby acknowledge, confirm and agree that the Security Documents
and any and all Collateral previously pledged to the Agent, for the benefit of
the Credit Parties, pursuant thereto, shall continue to secure all Secured
Obligations (as defined in the Guaranty and Security Agreement) at any time and
from time to time outstanding under the Credit Agreement and the other Loan
Documents.



7.
Conditions to Effectiveness.

(a)
This Amendment shall become effective on the date on which each of the following
conditions precedent has been fulfilled to the reasonable satisfaction of the
Agent (the “First Amendment Effective Date”):



(i)
The Agent shall have received counterparts of this Amendment duly executed and
delivered by each of the Loan Parties and the Required Lenders.



(ii)
The Agent shall have received a duly executed and effective Term Loan Amendment,
executed and delivered by each of the parties thereto.



(iii)
All corporate or other organizational action on the part of the Loan Parties
necessary for the valid execution, delivery and performance by the Loan Parties
of this Amendment shall have been duly and effectively taken and evidence
thereof shall have been provided to the Agent.



(iv)
All outstanding Credit Party Expenses (including, without limitation, in respect
of the preparation, negotiation, administration, management, execution and
delivery of this Amendment and any related documents, instruments and
agreements), to the extent invoiced to the Lead Borrower, shall have been paid.



(v)
The Borrowers shall have paid the Agent, for the account of each Lender that has
executed this Amendment, a nonrefundable amendment fee in an amount equal to
0.05% of the amount of the Commitments (after giving effect to this Amendment)
of such Lender. The amendment fee shall be fully earned, due and payable by the
Borrowers to the Agent in full on the First Amendment Effective Date.








--------------------------------------------------------------------------------







EXHIBIT 10.54


(vi)
No Default or Event of Default shall have occurred and be continuing.



8.
Representations and Warranties. The Parent and the Borrowers, on behalf of each
Loan Party, represent and warrant to the Agent, the L/C Issuer and the Lenders
that:



(a)
This Amendment has been duly executed and delivered by each Loan Party that is
party thereto and, together with the Credit Agreement and the other Loan
Documents, constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.



(b)
The execution, delivery and performance by each Loan Party of this Amendment and
the other Loan Documents executed in connection herewith and the performance of
each Loan Party’s obligations hereunder and thereunder have been duly authorized
by all necessary corporate or other organizational action, do not and shall not:
(i) contravene the terms of any of such Person's Organization Documents; (ii)
conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under (x) any
Material Contract or any Material Indebtedness to which such Person is a party,
or (y) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; (iii) result
in or require the creation of any Lien upon any asset of any Loan Party (other
than Liens in favor of the Agent under the Security Documents and Liens
permitted by Section 7.01 of the Credit Agreement); or (iv) violate any Law.

(c)
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment or any other Loan Document
executed in connection herewith to which it is a party, except for such as have
been obtained or made and are in full force and effect.

(d)
No Default or Event of Default has occurred and is continuing.Release. Each Loan
Party hereby acknowledges that on its own behalf, and on behalf of its
employees, agents, officers, directors, successors, and assigns, it does hereby
fully, unconditionally, and irrevocably forever relieve, relinquish, release,
waive, discharge, and hold harmless the Agent, each Lender, each other Credit
Party and each of their respective current and former shareholders, directors,
officers, employees, agents, attorneys, successors, and assigns (collectively,
the “Releasees”) of and from any and all claims, debts, actions, causes of
action, liabilities, demands, obligations, promises, acts, agreements, costs,
expenses (including but not limited to reasonable attorneys’ fees) and damages
(collectively, “Claims”) of whatsoever kind and nature, whether now known or
unknown, based upon any matter, cause, thing or event occurring on or prior to
the First Amendment Effective Date, resulting from, arising out of, or in
connection with the Loan Documents, the Agent’s and each other Releasee’s
administration of the Loans or other financial accommodations made by the Credit
Parties or any of their Affiliates from time to time to or for the account of
the Loan Parties or any Affiliate thereof pursuant to the Loan Documents and the
documents governing or evidencing any Obligations, including, without
limitation, any Loans made or Letters of






--------------------------------------------------------------------------------







EXHIBIT 10.54


Credit issued under the Credit Agreement, or any other instrument or document
executed or delivered in connection therewith and/or the administration or
collection thereof and/or collateral therefor or guaranties thereof; provided,
however, that each Loan Party does not release, discharge, or acquit the
Releasees from their respective obligations specifically set forth in the Credit
Agreement and the other Loan Documents and this Amendment. No Releasee shall be
entitled to the benefits of the foregoing release for Claims arising from
unknown acts of fraud.
Miscellaneous.
(e)
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Amendment
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment.

(f)
If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(g)
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Amendment and are not
relying on any representations or warranties of the Agent or the Lenders or
their counsel in entering into this Amendment.

(h)
This AMENDMENT and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
AMENDMENT and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of NEW YORK.



Consent to Term Loan Amendment. Notwithstanding anything to the contrary
contained in the Intercreditor Agreement dated as of February 16, 2018 and
entered into by the Agent and Gordon Brothers Finance Company, as agent in
respect of the GB Term Loan and acknowledged by the Loan Parties (the
“Intercreditor Agreement”) or in any other Loan Document, by its signature
below, each of the undersigned Lenders and the Agent, in its capacity as First
Lien Agent under and as defined in the Intercreditor Agreement, acknowledges and
consents to the execution, delivery and performance of the Term Loan Amendment
and agrees that references to the “GB Term Loan Credit Agreement” or the “GB
Term Loan Credit Agreement as in effect on the date hereof” (or words of similar
import) appearing in the Credit Agreement and the “Second Lien Credit Agreement”
or the “Second Lien Credit Agreement as in effect on the date hereof” (or words
of similar import) appearing in the Intercreditor Agreement shall, in each case,
be deemed to refer to the GB Term Loan Credit Agreement and, as applicable, the
Second Lien Credit Agreement, as amended by the Term Loan Amendment, or the GB
Term Loan Credit Agreement and, as





--------------------------------------------------------------------------------







EXHIBIT 10.54


applicable, the First Lien Credit Agreement, as in effect on the First Amendment
Effective Date (as amended by the Term Loan Amendment). The Second Lien Agent
and the Second Lien Secured Parties (as each is defined in the Intercreditor
Agreement) shall be express third party beneficiaries of this Section 11.






[SIGNATURE PAGES FOLLOW]























































--------------------------------------------------------------------------------







EXHIBIT 10.54


IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.


SEARS AUTHORIZED HOMETOWN STORES, LLC, as Lead Borrower and as a Borrower


By:    /s/ E.J. Bird
Name:    E.J. Bird
Title:    Senior Vice President




SEARS HOME APPLIANCE SHOWROOMS, LLC, as a Borrower


By:    /s/ E.J. Bird
Name:    E.J. Bird
Title:    Senior Vice President




SEARS OUTLET STORES, L.L.C., as a Borrower


By:    /s/ E.J. Bird
Name:    E.J. Bird
Title:    Senior Vice President




SEARS HOMETOWN AND OUTLET STORES, INC., as Parent and as a Guarantor




By:    /s/ E.J. Bird
Name:    E.J. Bird
Title:    Senior Vice President


BANK OF AMERICA, N.A., as Agent, L/C Issuer, Swing Line Lender and as a Lender


By:     /s/ Stephen J. Garvin
Name: Stephen J. Garvin
Title:     Managing Director




CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender


By:     /s/ Michael Lockery
Name: Michael Lockery
Title:     Duly Authorized Signatory





--------------------------------------------------------------------------------







EXHIBIT 10.54






ACF FINCO I LP, as a Lender


By:     /s/ OLEH SZCZUPAK
Name: Oleh Szczupak
Title:     Vice President




CIT BANK, N.A., as a Lender


By:     /s/ ROBERT KLEIN
Name: Robert Klein
Title:     Director


CIT NORTHBRIDGE FUNDING I LLC, as a Lender


By:     /s/ JACQUELINE IERVESE
Name: Jacqueline Iervese
Title:     Director


SIEMENS FINANCIAL SERVICES, INC., as a Lender


By:     /s/ MARIA LEVY
Name: Maria Levy
Title:     Vice President


By:     /s/ john finore
Name: John Finore
Title:     Vice President




EXHIBIT A
Term Loan Amendment


See attached











--------------------------------------------------------------------------------







EXHIBIT 10.54










WAIVER, CONSENT AND FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT
This Waiver, Consent and First Amendment to Term Loan Credit Agreement (this
“Amendment”) is made as of this 3rd day of May, 2019, by and among:
SEARS AUTHORIZED HOMETOWN STORES, LLC, a Delaware limited liability company, for
itself and as agent (in such capacity, the “Lead Borrower”) for the other
Borrowers party hereto;
the BORROWERS party hereto;
SEARS HOMETOWN AND OUTLET STORES, INC., a Delaware corporation (the “Parent”);
the GUARANTORS party hereto;
the LENDERS party hereto; and
GORDON BROTHERS FINANCE COMPANY, as administrative agent and collateral agent
(in such capacities, the “Agent”);
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


W I T N E S S E T H:
WHEREAS, reference is made to that certain Term Loan Credit Agreement, dated as
of February 16, 2018 (as amended, amended and restated, modified, supplemented
or restated and in effect from time to time, the “Credit Agreement”), by and
among (i) the Borrowers, (ii) the Parent, as a Guarantor, and each other
Guarantor from time to time party thereto, (iii) the Lenders party thereto (the
“Lenders”), and (iv) the Agent;
WHEREAS, the Lead Borrower has requested that the Agent and the Required Lenders
waive through October 31, 2019 the application of the requirement of Section
6.01(a) of the Credit Agreement that requires the Parent and its Subsidiaries to
obtain a report and unqualified opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Agent, which
report and opinion shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (the “Audit Covenant”), and the Agent and the Required Lenders are
willing to waive the application of the Audit Covenant through October 31, 2019
in the manner, and on the terms and conditions, provided for herein; and
WHEREAS, the parties hereto have agreed to amend certain provisions of the
Credit Agreement as set forth herein.





--------------------------------------------------------------------------------







EXHIBIT 10.54


NOW, THEREFORE, it is hereby agreed as follows:
9.
Definitions. All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

10.
Amendment to Article I of Credit Agreement. The provisions of Section 1.01 of
the Credit Agreement are hereby amended as follows:

(a)
The definition of “Change of Control” is hereby amended by (i) replacing the “.”
at the end of clause (d) thereof with “; and”, and (ii) adding the following new
clause (e) at the end thereof:

“(e)    the Permitted Holders (acting alone or with Persons Acting in Concert)
beneficially own, directly or indirectly, collectively (x) more than 75.0% of
the Equity Interests of the Parent or (y) except as a result of their ownership
of Parent, any Equity Interest of any other Loan Party.”
(b)
The definition of “Maturity Date” is hereby amended and restated in its entirety
as follows:

““Maturity Date” means the earliest to occur of (a) February 16, 2023, (b) the
Revolver Maturity Date, and (c) the occurrence of any Change of Control
described in clause (e) of the definition thereof.”
(c)
The definition of “Revolver Maturity Date” is hereby amended and restated in its
entirety as follows:

““Revolver Maturity Date” means the “Termination Date” under and as defined in
the Revolver Credit Agreement, as in effect on the date hereof, as such date may
be extended from time to time with the consent of the Agent or in accordance
with the ABL Intercreditor Agreement (other than in any such case, for the
avoidance of any doubt, pursuant to any Refinancing of the Revolver
Obligations); provided, however, that (without in any way limiting the
restrictions on assignments of the Revolver Obligations to any Affiliate of any
Loan Party or any Subsidiary) in no event shall such “Termination Date” be
extended by (or deemed extended by) any Person that is an Affiliate of any Loan
Party or any Subsidiary (which shall be deemed to include any Permitted Holder
and any Person Acting in Concert), without the consent of the Agent.”
(d)
The following new definitions are hereby added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

““First Amendment Effective Date” means May 3, 2019.”
““Persons Acting in Concert” means any persons who actively co-operate or agree
so to co-operate through a partnership, joint venture or pursuant to an
agreement or understanding (whether formal or informal), including, without
limitation, with a view to obtaining or consolidating control of the Parent, any
Loan Party or any of their direct or indirect holding companies.”
(e)
The provisions of Section 6.12 of the Credit Agreement are hereby amended by
adding the following new clause (h) at the end thereof:

“(h)    Notwithstanding the foregoing provisions of this Section 6.12 or any
other provision in this Agreement, at any time no Cash Dominion Event has
occurred and is continuing, the Loan Parties shall ACH or wire transfer to the
Revolver Collection Account at the end of





--------------------------------------------------------------------------------







EXHIBIT 10.54


each Business Day (for application to the Revolver Obligations in the order set
forth in Section 2.05(e) of the Revolver Credit Agreement as in effect on the
date hereof in accordance with Section 6.12(h) of the Revolver Credit Agreement
as in effect on the date hereof) all cash and cash equivalents in excess of
$2,000,000 in the aggregate (for all such accounts) held in all DDAs, operating
or disbursement accounts of the Loan Parties as of the end of such Business Day.
For the avoidance of doubt, funds may be withdrawn or disbursed from the
Revolver Collection Account to the extent no Cash Dominion Event exists and the
Borrowers are otherwise in compliance with the foregoing limitations. For the
further avoidance of any doubt, at any time when a Cash Dominion Event exists,
all such amounts shall be applied in accordance with Section 6.12(c).”
11.
Limited Waiver. As of the date of this Amendment, subject to the terms and
conditions of this Amendment, including, without limitation clauses (a) through
(c) below, the Agent and the Required Lenders hereby agree to temporarily waive
the application of the Audit Covenant through the earlier of (i) October 31,
2019 and (ii) the date that any other Event of Default shall have occurred and
be continuing; provided, that commencing on August 1, 2019, this limited waiver
shall be subject to the following conditions:

(a)
The Loan Parties shall deliver to the Agent a Borrowing Base Certificate on
Friday of each week (or, if Friday is not a Business Day, on the next succeeding
Business Day), as of the close of business on the immediately preceding Saturday
(it being understood that any weekly Borrowing Base Certificate shall include
the results of rolled forward information regarding Eligible Inventory and other
items, as applicable);

(b)
The parties hereto hereby acknowledge and agree that, as of August 1, 2019, a
Cash Dominion Event shall be deemed to have occurred and be continuing for all
purposes under the Loan Documents; and

(c)
The Loan Parties shall deliver to the Agent a Cash Flow Forecast (as defined
below) on Friday of each week (or, if Friday is not a Business Day, on the next
succeeding Business Day). As used herein, the term “Cash Flow Forecast” shall
mean the thirteen week cash flow forecast of the Loan Parties through the
Maturity Date, and prepared by the Loan Parties in consultation with
AlixPartners LLP, and such forecast shall be approved in writing by, and shall
be in form and substance reasonably satisfactory to, the Agent and the Required
Lenders in their Permitted Discretion, which cash flow forecast shall depict, on
a weekly basis, cash revenues, receipts, expenses and disbursements of the Loan
Parties and their Subsidiaries.

The limited waiver set forth herein is effective solely for the purposes set
forth herein and shall be limited precisely as written. Except as expressly
provided herein, this limited waiver shall not be deemed to (i) be a consent to
any amendment, waiver or modification of any other term or condition of the
Credit Agreement or any other Loan Document, (ii) operate as a waiver or
otherwise prejudice any right, power or remedy that the Agent or Lenders may now
have or may have in the future under or in connection with the Credit Agreement
or any other Loan Document, except as specifically set forth herein, or (iii)
create a course of dealing or to otherwise obligate in any respect any Lender or
the Agent to execute any consent or grant any amendments or waiver under the
same or similar or other circumstances in the future. This limited waiver shall
be construed in connection with and as part of the Credit Agreement.





--------------------------------------------------------------------------------







EXHIBIT 10.54


Notwithstanding anything to the contrary contained herein, upon the expiration
of the limited waiver set forth herein (and notwithstanding that the Loan
Parties may, subsequent to the date of this Amendment, deliver a report and
unqualified opinion of a Registered Public Accounting Firm with respect to the
annual audited financial statements for the Fiscal Year of the Parent ended
February 2, 2019), the Agent, the Lenders and the Loan Parties hereby
acknowledge and agree that an Event of Default shall be deemed to have occurred
and be continuing (until such Event of Default is permanently waived in writing
by the Agent and the Lenders) as a result of the Parent and its Subsidiaries’
failure to deliver a report and unqualified opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Agent, without any “going concern” or like qualification or exception or any
qualification or exception as to the audited financial statements required
pursuant to Section 6.01(a) for the Fiscal Year of the Parent ended February 2,
2019, within 95 days of the end of such Fiscal Year.
12.
Limited Consent Regarding Certain Acquisition. The Agent and the Lenders hereby
(x) consent to the Loan Parties negotiating and entering into an agreement and
plan of merger or other acquisition agreement for all of the Equity Interests of
Parent, in each case, with the Permitted Holders and with any Persons Acting in
Concert (any such agreement, the “Proposed Acquisition Agreement” and any such
related acquisition, the “Proposed Acquisition”) that, if consummated in
accordance with its terms, would constitute a Change of Control under clause (e)
of the definition of “Change of Control” and (y) agree that notwithstanding
anything to the contrary in the Credit Agreement or in any other Loan Document,
the negotiation, execution and delivery of any such Proposed Acquisition
Agreement in accordance with the terms of this Amendment shall not in and of
itself be deemed to result in the occurrence of a “Default” or “Event of
Default” under the Credit Agreement or any of the other Loan Documents or
otherwise constitute a breach of any representation, covenant, condition or
provision of the Credit Agreement or any of the other Loan Documents (including,
for the avoidance of doubt, under or pursuant to Section 7.08, Section 7.09 or
Section 7.10 of the Credit Agreement); provided that (i) the Proposed
Acquisition shall be conducted in compliance with all applicable Laws, (ii) at
the Agent’s request from time to time, the Loan Parties shall promptly furnish
the Agent with current drafts of the acquisition documents in connection with
the Proposed Acquisition (and final copies thereof as and when executed), and
(iii) the Proposed Acquisition Agreement shall contain a condition precedent to
the closing of the Proposed Acquisition requiring payment in full in cash of the
Obligations and the termination of all Commitments of the Lenders under the
Credit Agreement (which condition precedent shall not be modified, waived or
otherwise amended without the prior written consent of the Agent). The Credit
Agreement and the other Loan Documents shall be deemed amended by this Amendment
solely to the extent necessary to give effect to the foregoing limited consent.
For the avoidance of any doubt, except to the extent that (x) all Obligations
are paid in full in cash and (y) all Commitments of the Lenders under the Credit
Agreement are terminated in connection with the consummation of any Proposed
Acquisition, a Change of Control shall be deemed to have occurred for all
purposes of the Credit Agreement in the event that the Permitted Holders (or any
Person Acting in Concert) beneficially own, directly or indirectly, collectively
(x) more than 75.0% of the Equity Interests of the Parent or (y) except as a
result of their ownership of Parent, any Equity Interest of any other Loan
Party.

The limited consent set forth herein is effective solely for the purposes set
forth herein and shall be limited precisely as written. Except as expressly
provided herein, this consent shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the





--------------------------------------------------------------------------------







EXHIBIT 10.54


Credit Agreement or any other Loan Document, (ii) operate as a waiver or
otherwise prejudice any right, power or remedy that the Agent or Lenders may now
have or may have in the future under or in connection with the Credit Agreement
or any other Loan Document, except as specifically set forth herein, or (iii) to
create a course of dealing or to otherwise obligate in any respect any Lender or
the Agent to execute any similar or other consent or grant any amendments or
waiver under the same or similar or other circumstances in the future. This
consent shall be construed in connection with and as part of the Credit
Agreement.
13.
Amendment to the Revolver Credit Agreement. Contemporaneously herewith, the Loan
Parties shall enter into a waiver and amendment to the Revolver Credit
Agreement, substantially in the form of Exhibit A hereto (the “Revolver
Amendment”). Each Loan Party hereby acknowledges and agrees that any default
under the Revolver Amendment shall constitute an immediate Event of Default
under the Credit Agreement for which there shall be no grace or cure period.

14.
Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. The Loan Parties hereby ratify, confirm, and
reaffirm that all representations and warranties of the Loan Parties contained
in the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of the date hereof, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date, and (ii) in the case of any representation and warranty qualified
by materiality, in which case they are true and correct in all respects. The
Guarantors hereby acknowledge, confirm and agree that the Guaranteed Obligations
of the Guarantors under, and as defined in, the Guaranty and Security Agreement
include, without limitation, all Obligations of the Borrowers at any time and
from time to time outstanding under the Credit Agreement and the other Loan
Documents, as such Obligations have been amended pursuant to this Amendment. The
Loan Parties hereby acknowledge, confirm and agree that the Security Documents
and any and all Collateral previously pledged to the Agent, for the benefit of
the Credit Parties, pursuant thereto, shall continue to secure all Secured
Obligations (as defined in the Guaranty and Security Agreement) at any time and
from time to time outstanding under the Credit Agreement and the other Loan
Documents.

15.
Conditions to Effectiveness.

(a)
This Amendment shall become effective on the date on which each of the following
conditions precedent has been fulfilled to the reasonable satisfaction of the
Agent (the “First Amendment Effective Date”):

(i)
The Agent shall have received counterparts of this Amendment duly executed and
delivered by each of the Loan Parties and the Required Lenders.

(ii)
The Agent shall have received a duly executed and effective Revolver Amendment,
executed and delivered by each of the parties thereto.

(iii)
All corporate or other organizational action on the part of the Loan Parties
necessary for the valid execution, delivery and performance by the Loan Parties
of this Amendment shall have been duly and effectively taken and evidence
thereof shall have been provided to the Agent.

(iv)
All outstanding Credit Party Expenses (including, without limitation, in respect
of the preparation, negotiation, administration, management, execution and
delivery of this Amendment and any related documents, instruments and
agreements), to the extent invoiced to the Lead Borrower, shall have been paid.






--------------------------------------------------------------------------------







EXHIBIT 10.54


(v)
The Borrowers shall have paid the Agent, for the account of each Lender that has
executed this Amendment, a nonrefundable amendment fee in an amount equal to
$25,000. The amendment fee shall be fully earned, due and payable by the
Borrowers to the Agent in full on the First Amendment Effective Date.

(vi)
No Default or Event of Default shall have occurred and be continuing.

16.
Representations and Warranties. The Parent and the Borrowers, on behalf of each
Loan Party, represent and warrant to the Agent and the Lenders that:

(a)
This Amendment has been duly executed and delivered by each Loan Party that is
party thereto and, together with the Credit Agreement and the other Loan
Documents, constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

(b)
The execution, delivery and performance by each Loan Party of this Amendment and
the other Loan Documents executed in connection herewith and the performance of
each Loan Party’s obligations hereunder and thereunder have been duly authorized
by all necessary corporate or other organizational action, do not and shall not:
(i) contravene the terms of any of such Person's Organization Documents; (ii)
conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under (x) any
Material Contract or any Material Indebtedness to which such Person is a party,
or (y) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; (iii) result
in or require the creation of any Lien upon any asset of any Loan Party (other
than Liens in favor of the Agent under the Security Documents and Liens
permitted by Section 7.01 of the Credit Agreement); or (iv) violate any Law.

(c)
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment or any other Loan Document
executed in connection herewith to which it is a party, except for such as have
been obtained or made and are in full force and effect.

(d)
No Default or Event of Default has occurred and is continuing.

17.
Release. Each Loan Party hereby acknowledges that on its own behalf, and on
behalf of its employees, agents, officers, directors, successors, and assigns,
it does hereby fully, unconditionally, and irrevocably forever relieve,
relinquish, release, waive, discharge, and hold harmless the Agent, each Lender,
each other Credit Party and each of their respective current and former
shareholders, directors, officers, employees, agents, attorneys, successors, and
assigns (collectively, the “Releasees”) of and from any and all claims, debts,
actions, causes of action, liabilities, demands, obligations, promises, acts,
agreements, costs, expenses (including but not limited to reasonable attorneys’
fees) and damages (collectively, “Claims”) of whatsoever kind and nature,
whether now known or unknown, based upon any matter, cause, thing or event
occurring on or prior to the First Amendment Effective Date, resulting from,
arising out of, or in connection with the Loan Documents, the Agent’s and each
other Releasee’s administration of the Term Loans or other financial
accommodations made by the Credit Parties or any of their Affiliates from time
to time to or for the account of the Loan Parties or any Affiliate thereof
pursuant to the Loan Documents and the documents governing or evidencing any
Obligations, including, without limitation, any






--------------------------------------------------------------------------------







EXHIBIT 10.54


Term Loans made under the Credit Agreement, or any other instrument or document
executed or delivered in connection therewith and/or the administration or
collection thereof and/or collateral therefor or guaranties thereof; provided,
however, that each Loan Party does not release, discharge, or acquit the
Releasees from their respective obligations specifically set forth in the Credit
Agreement and the other Loan Documents and this Amendment. No Releasee shall be
entitled to the benefits of the foregoing release for Claims arising from
unknown acts of fraud.
18.
Miscellaneous.

(a)
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Amendment
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment.

(b)
If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(c)
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Amendment and are not
relying on any representations or warranties of the Agent or the Lenders or
their counsel in entering into this Amendment.

(d)
This AMENDMENT and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
AMENDMENT and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of NEW yORK.

19.
Consent to Revolver Amendment. Notwithstanding anything to the contrary
contained in the ABL Intercreditor Agreement or in any other Loan Document, by
its signature below, each of the undersigned Lenders and the Agent, in its
capacity as Second Lien Agent under and as defined in the ABL Intercreditor
Agreement, acknowledges and consents to the execution, delivery and performance
of the Revolver Amendment in substantially the form attached hereto as Exhibit A
and agrees that references to the “Revolver Credit Agreement” or the “Revolver
Credit Agreement as in effect on the date hereof” (or words of similar import)
appearing in the Credit Agreement and the “First Lien Credit Agreement” or the
“First Lien Credit Agreement as in effect on the date hereof” (or words of
similar import) appearing in the ABL Intercreditor Agreement shall, in each
case, be deemed to refer to the Revolver Credit Agreement and, as applicable,
the First Lien Credit Agreement, as amended by the Revolver Amendment, or the
Revolver Credit Agreement and, as applicable, the First Lien Credit Agreement,
as in effect on the First Amendment Effective Date (as amended by the Revolver
Amendment). The First Lien Agent and the First Lien Secured Parties (as each is
defined in the ABL Intercreditor Agreement) shall be express third party
beneficiaries of this Section 11.

[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------







EXHIBIT 10.54




Signature Page to Waiver, Consent and First Amendment to Term Loan Credit
Agreement
Error! Unknown document property name.


IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.


SEARS AUTHORIZED HOMETOWN STORES, LLC, as Lead Borrower and as a Borrower


By:    /s/ E.J. Bird
Name:    E.J. Bird
Title:    Senior Vice President




SEARS HOME APPLIANCE SHOWROOMS, LLC, as a Borrower


By:    /s/ E.J. Bird
Name:    E.J. Bird
Title:    Senior Vice President




SEARS OUTLET STORES, L.L.C., as a Borrower


By:    /s/ E.J. Bird
Name:    E.J. Bird
Title:    Senior Vice President




SEARS HOMETOWN AND OUTLET STORES, INC., as Parent and as a Guarantor




By:    /s/ E.J. Bird
Name:    E.J. Bird
Title:    Senior Vice President




GORDON BROTHERS FINANCE COMPANY, as Agent


By:     /s/ Felicia Galeota
Name: Felicia Galeota
Title:     Vice President











--------------------------------------------------------------------------------







EXHIBIT 10.54


GORDON BROTHERS FINANCE COMPANY LLC, as Lender


By:     /s/ Felicia Galeota
Name: Felicia Galeota
Title:     Vice President










EXHIBIT A


REVOLVER AMENDMENT


[See attached.]











